 Case 1:21-cv-22440-KMW Document 26 Entered on FLSD Docket 08/02/2021 Page 1 of 2
                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                                          1:21-cv-22440-KMW
                                                 Case No. ____
DONALD J. TRUMP, et al.



         Plaintiff

   vs.
Facebook, Inc. and Mark Zuckerberg



        Defendant.
   ___________________________/


                                  NOTICE OF CHANGE OF ADDRESS

           Attorney Richard P. Lawson                                              files this Notice of Change

   of Address in the above captioned case. All future pleadings, memoranda, correspondence, orders,

   etc., shall be sent to:

                     Law Firm: Gardner Brewer Martinez-Monfort, P.A.
                     Address:    400 N. Ashley Drive
                                 Suite 1100
                                 Tampa, FL 33602

                                             Certificate of Service


           I hereby certify that a true and correct copy of the Notice of Change of Address was
   furnished via electronic filing, U.S. Mail and/or facsimile to:
    Matthew Lee Baldwin, Vargas Gonzalez Hevia Baldwin, LLP 815 Ponce de Leon Blvd.
    Third Floor Coral Gables, FL 33134 (305) 631-2528 (305) 631-2741 (fax)
    MBaldwin@VargasGonzalez.com
    John P. Coale 2901 Fessenden St. NW Washington, DC 20008 (202) 255-2096 johnpcoale@aol.com
    Frank C. Dudenhefer, Jr. The Dudenhefer Law Firm, LLC 2721 St. Charles Ave, Suite 2A New Orleans, LA 70130
    (504) 616-5226 FcdLaw@aol.com
    John Q. Kelly Ivey, Barnum & O'Mara 170 Mason Street Greenwich, CT 06830 (203) 661-6000 jqkelly@ibolaw.com
    Michael J. Jones Ivey, Barnum & O'Mara 170 Mason Street Greenwich, CT 06830 (203) 661-6000 mjones@ibolaw.com
    Ryan Tougias Ivey, Barnum & O'Mara 170 Mason Street Greenwich, CT 06830 203-661-6000 rtougias@ibolaw.com




                                                     Page 1 of 2
Case 1:21-cv-22440-KMW Document 26 Entered on FLSD Docket 08/02/2021 Page 2 of 2



  Dated:   August 2, 2021            Respectfully submitted,

                                     Richard P. Lawson                         165085
                                     Attorney Name                              Bar Number

                                     rlawson@gbmmlaw.com
                                     Attorney E-mail Address

                                     Gardner Brewer Martinez-Monfort, P.A.
                                     Firm Name

                                     400 N. Ashley Drive, Ste. 1100
                                     Street Address

                                     Tampa, FL 33602
                                     City, State, Zip Code

                                     813-221-9600                       813-221-9611
                                     Telephone: (xxx)xxx–xxxx            Facsimile: (xxx)xxx–xxxx

                                     Plaintiffs
                                     Attorneys for Plaintiff/Defendant [Party Name(s)]




                                     Page 2 of 2



                             Print                 Reset
